United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.V., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Dallas, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1724
Issued: December 28, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 14, 2007 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated September 8, 2006 finding that she had not established an
emotional condition causally related to her federal employment. She also timely appealed a
June 5, 2007 nonmerit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merit and nonmerit issues of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that she
developed an emotional condition due to factors of her federal employment; and (2) whether the
Office properly declined to reopen her claim for consideration of the merits under 5 U.S.C.
§ 8128(a).

FACTUAL HISTORY
On August 1, 2005 appellant, then a 44-year-old clerk, filed an occupational disease
claim alleging that she developed an emotional condition in 1992 due to her federal employment.
She stated that she developed a “stress-related” emotional condition due to an improper removal
from the employing establishment. Appellant stated that following arbitration she was reinstated
with monetary loses. She alleged that harassment continued. Appellant stopped work on
July 25, 2005.
In a statement dated July 26, 2005, appellant alleged that she was subject to pettiness and
to charges which were misconceptions. She received inappropriate letters of warning,
discussions, suspensions and an unjust removal. Appellant also attributed her emotional
condition to surveillance by postal inspectors. She alleged that she developed severe headaches,
panic attacks and ulcers.
Tim Schmitt, appellant’s supervisor, controverted her claim on the grounds that she
requested the claim form during a predisciplinary meeting on July 25, 2005. He stated that
appellant was charged with fraudulent time card activity, absence from her assigned work area
without permission, absence without leave and failure to maintain a regular schedule.
Mr. Schmitt stated that after he proposed to terminate appellant due to these charges, she alleged
a stress condition.
In a letter dated August 24, 2005, the Office requested additional factual and medical
evidence from appellant addressing her claimed condition. It allowed 30 days for a response.
By decision dated September 27, 2005, the Office denied appellant’s claim as she failed
to submit the necessary medical evidence to establishing a prima facie case.
The employing establishment noted that appellant was assigned to a limited-duty position
in a print shop shredding paper. Mr. Schmitt began looking for appellant in the print shop on
July 11, 2005 but was unable to locate her until July 25, 2005. He then informed her of the
predisciplinary meeting and appellant immediately requested a claim form.
Appellant requested an oral hearing on September 27, 2005. In a report dated
September 13, 2005, Jean Williams, a licensed counselor, diagnosed chronic pain disorder,
depression, anxiety and sleep disorder. Ms. Williams attributed appellant’s emotional conditions
to her July 12, 2000 employment-related back injury. In a report dated October 31, 2005,
Dr. Bagyalakshmi Arumugham, a Board-certified psychiatrist, stated that he provided treatment
for work-related stress. On November 22, 2005 he stated that appellant believed that one of her
supervisors had singled her out and had been harassing her since 1992. Dr. Arumugham
diagnosed depression. In a note dated December 13, 2005, he diagnosed major depressive
disorder and attributed this condition to a chronic pain secondary to work injury and the physical
limitations due to pain are also contributing factors of her depression.
On March 9, 2006 appellant submitted additional new evidence. She alleged that she was
harassed by a supervisor. Appellant noted that on July 12, 2000 she was injured at work and that
postal inspectors watched her. She submitted requests for documentation to support leave, a

2

February 1, 2006 notification of a predisciplinary meeting, a March 1, 2006 notification of a
second predisciplinary meeting and a September 17, 2005 notice of a predisciplinary interview.
Appellant alleged harassment through a postal inspector investigation beginning
October 11, 2005. She filed a grievance regarding Mr. Schmitt’s decision to place her in an offthe-clock, nonduty, nonpay status on July 25, 2005.
In a statement dated March 24, 2006, appellant stated that she was not released from duty
due to poor attendance, that the postal inspectors improperly charged her with unofficial medical
travel refund request vouchers and earning extra income while receiving worker’s compensation.
She stated that these charges were dropped. Appellant attributed her emotional condition to the
February 1, 2006 notice, a predisciplinary meeting. She stated that on July 25, 2005 she was
placed in a nonwork status due to an allegation that she was working in an unassigned work
location. Appellant stated that her first line supervisor, Lester Williams, verified that she was
working in an appropriate location. She alleged that Mr. Schmitt instructed her to work in a unit
that violated her work restrictions, that this instruction caused her to panic and resulted in her
request for a claim form.
By decision dated May 9, 2006, the hearing representative denied appellant’s claim
finding that she had not substantiated a compensable factor of employment as causing her
emotional condition. The hearing representative noted that appellant had not submitted any
evidence substantiating improper disciplinary action or harassment by employing establishment
personnel.
Appellant requested reconsideration on May 30, 2006. She reviewed the medical
evidence in the record. Appellant then provided a list of eight disciplinary actions such as
removals and suspensions which were rescinded. She also noted several postal inspector
investigations. Appellant alleged harassment as a result of these incidents. She stated that she
had provided copies of these disciplinary actions. Appellant submitted documents from various
websites regarding depression and stress.
The employing establishment responded to appellant’s request for reconsideration on
August 15, 2006 and asserted that she had not established a compensable factor of employment
as causing or contributing to her diagnosed emotional condition. On June 19, 2006 the arbiter
denied appellant’s grievance regarding her emergency placement in nonduty status without pay
on July 15, 2005.
Appellant disagreed with the employing establishment’s assessment of her claim on
August 19, 2006 and alleged that she was subjected to inappropriate disciplinary actions, sexual
harassment, false allegations of a threat against a supervisor, medical examinations scheduled by
the Office in her back claim, interviews with the postal inspectors and proposed termination of
her back claim by the Office.
By decision dated September 8, 2006, the Office reviewed appellant’s claim on the merits
and denied modification of its prior decisions. It found that she had not substantiated a
compensable factor of employment which she felt caused or contributed to her diagnosed
emotional condition.

3

Appellant submitted an appeal request form and indicated with a checkmark that she
wished to request reconsideration. She submitted a copy of a discrimination complaint dated
November 21, 1995 in which she alleged that she was improperly removed as the result of
retaliation when she protested sexual harassment by Vernell Moss. On September 16, 1996
appellant was returned to work. She also submitted a letter dated May 15, 2007 from her union
president disagreeing with the Office’s conclusions and alleging that medical evidence was
necessary.
By decision dated June 5, 2007, the Office declined to reopen appellant’s claim for
consideration of the merits finding that she failed to submit relevant new evidence or argument
in support of her request for reconsideration.
LEGAL PRECEDENT -- ISSUE 1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related an employee’s employment. There are situations where an injury or an illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of worker’s compensation. Where the disability results from an employee’s emotional
reaction to his regular of specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.1 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.2
Reactions to disciplinary matters such as letters of warning and inquiries regarding
conduct pertain to actions taken in an administrative capacity and are not compensable until it is
established that the employing establishment erred or acted abusively in such capacity.3 The fact
that personnel actions were later modified or rescinded, does not in and of itself, establish error
or abuse. Similarly, the fact that a claimant filed complaints and grievances does not substantiate
the allegations contained therein and the settlement of such complaints and grievances does not
establish error or abuse by the employing establishment.4 Stress from a claimant’s pursuit of a
claim before the Office does not constitute a compensable employment factor as the processing
of a compensation claim bears no relation to appellant’s regular or specially-assigned duties.5
For harassment or discrimination to give rise to a compensable disability, there must be evidence
which establishes that the acts alleged or implicated by the employee did, in fact, occur. Mere
perceptions of harassment or discrimination are not compensable under the Act.6
1

5 U.S.C. §§ 8101-8193.

2

See Thomas D. McEuen, 41 ECAB 387, 390-91 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125, 129 (1976).
3

Sherry L. McFall, 51 ECAB 436, 440 (2000).

4

Michael A. Salvato, 53 ECAB 666, 668 (2002).

5

Phillip L. Barnes, 55 ECAB 426, 438 (2004).

6

Reco Roncoglione, 52 ECAB 454, 456 (2001).

4

ANALYSIS -- ISSUE 1
Appellant attributed her emotional condition claim to disciplinary actions including
notification of predisciplinary meetings, suspensions and removals by the employing
establishment. She submitted a list of suspensions and removals which resulted in her
reinstatement. Appellant has not submitted any evidence that the employing establishment erred
or acted abusively in these multiple predisciplinary and disciplinary actions. She merely noted
that she had always been reinstated with back pay. As noted above, in order to establish that a
disciplinary action is a compensable factor of employment, appellant must substantiate error or
abuse on the part of the employing establishment.7 The only evidence that she submitted in
support of her claim of error or abuse in these actions of the employing establishment was that
she was reinstated. This fact alone is not sufficient to establish error or abuse on the part of the
employing establishment.8
Appellant also alleged that her emotional condition was the result of erroneous or abusive
investigations by the employing establishment. Investigations, which are an administrative
function of the employing establishment, that do not involve an employee’s regular or specially
assigned employment duties are not considered to be an employment factor where the evidence
does not disclose error or abuse on the part of the employing establishment.9 Appellant has not
submitted the necessary evidence to substantiate that the employing establishment’s
investigations were abusive and she has therefore not substantiated this element of her claim as a
compensable factor of employment.
Appellant attributed her current emotional condition to actions by the Office regarding
her ongoing claim for an employment-related back injury. The Board has held that the
processing of a compensation claim bears no relation to appellant’s regular or specially-assigned
duties.10 As this aspect of appellant’s emotional condition does not involve her regular or
specially-assigned duties, it cannot constitute a compensable factor of employment.
In addressing her emotional condition claim, appellant alleged that the foregoing events
and actions constituted harassment by the employing establishment. While the employing
establishment does not dispute that appellant was subjected to several disciplinary actions, there
is no support in the record for appellant’s assertion that these actions were not legitimate
exercises of authority, but were instead efforts to harass her. The Board has held that perceptions
of harassment or discrimination are not compensable under the Act.11 As appellant has not
submitted sufficient evidence that attempts at harassment occurred, she has not substantiated this
compensable factor of employment. For the foregoing reasons, appellant has not established any

7

McFall, supra note 3.

8

Salvato, supra note 4.

9

Beverly A. Spencer, 55 ECAB 501, 510 (2004).

10

Barnes, supra note 5.

11

Reco Roncoglione, 52 ECAB 454, 456 (2001).

5

compensable employment factors under the Act and, therefore, has not met her burden of proof
in establishing that she sustained an emotional condition in the performance of duty.12
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,13 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.14 When a claimant fails to meet one of the above standards, the Office
will deny the application for reconsideration without reopening the case for review on the
merits.15
ANALYSIS -- ISSUE 2
Appellant filed a timely request for reconsideration and submitted documentation in
support of her request. She submitted a copy of a discrimination complaint filed against a
supervisor for improper removal and the resulting return to work letter and a letter from her
union president disagreeing with the Office’s conclusions stating that medical evidence was
necessary.
These documents do not constitute new, relevant and pertinent evidence or argument.
The copy of the grievance and settlement does not include any admission of error or abuse by the
employing establishment and as noted above does not by the mere reinstatement of appellant
establish error or abuse.16 This evidence does not support or substantiate a compensable
employment factor alleged by appellant and is not sufficient to require the Office to reopen
appellant’s claim for consideration of the merits.
The argument that additional medical evidence is required to establish appellant’s claim
as submitted by the union representative lacks a reasonably color of validity and is not relevant
to the claim currently before the Board. As noted previously, in order to require the Office to
address the medical evidence, a claimant must first establish a compensable factor of
employment. As neither the Board nor the Office found that appellant has established a

12

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record. See Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).
13

5 U.S.C. §§ 8101-8193, § 8128(a).

14

20 C.F.R. § 10.606(b)(2).

15

20 C.F.R. § 10.608(b).

16

Salvato, supra note 4.

6

compensable factor, it is not necessary for the Office to review the medical evidence submitted
in support of appellant’s claim.17
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
developed an emotional condition due to factors of her federal employment as she has not
submitted the necessary factual evidence to substantiate a compensable factor of employment to
which she attributed her condition. The Board further finds that the Office properly declined to
reopen appellant’s claim for consideration of the merits on June 5, 2007.
ORDER
IT IS HEREBY ORDERED THAT the June 5, 2007 and September 8, 2006 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 28, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

As appellant has not established any compensable employment factors, the Office and the Board need not
consider the medical evidence of record. See Krzycki, supra note 12.

7

